Plaintiff sues to recover damages for an amount in excess of Six Thousand ($6,000) Dollars and for causes of action alleges that defendant caused him to be illegally *Page 172 
arrested, imprisoned and in addition, slandered and defamed his character. Exceptions of no cause and of no right of action filed by the defendant were sustained and the suit dismissed. Plaintiff prosecutes appeal.
Appellee filed here a motion to dismiss the appeal on the ground that this court is without jurisdiction ratione materiae of the demand, which we cannot consider for the reason below assigned.
The record does not disclose that the lower court signed a judgment dismissing the case after sustaining the above mentioned exceptions, and no such judgment is in the record. The existence of a signed judgment is an indispensable prerequisite to the right of appeal in a case of this character. The absence of such a judgment, we must take notice of ex proprio motu; and for these reasons, the appeal is dismissed at appellant's cost. Riley Feed Manufacturing Co. v. Rogers et al., La.App., 160 So. 330.